PD-0283-15
                       PD-0283-15                   COURT OF CRIMINAL APPEALS
                                                                     AUSTIN, TEXAS
                                                  Transmitted 3/16/2015 9:33:55 AM
                   PD No.                          Accepted 3/18/2015 11:12:20 AM
                                                                      ABEL ACOSTA
                                                                              CLERK
             IN THE COURT OF CRIMINAL APPEALS AT
                      AUSTIN, TEXAS


ALLEN MAROYD DeLOACH,       §
        Appellant           §
                            §   CAUSE NO. O3-13-00049-CR
v.                          §
                            §   TRIAL COURT NO. 8931
THE STATE OF TEXAS,         §
        Appellee            §


             PETITION FOR DISCRETIONARY REVIEW
             FROM THE THIRD COURT OF APPEALS AT
                        AUSTIN, TEXAS


             CHIEF JUSTICE JEFF ROSE, PRESIDING


             PETITION OF PETITIONER (APPELLANT)



                                COPELAND LAW FIRM PO
                                Box 399
                                Cedar Park, Texas 78613 Tel.
                                512-897-8196
                                Fax. 512-215-8144
      March 18, 2015            Email: tcopeland14@yahoo.com

                                TIM COPELAND
                                State Bar No. 04801500
                                Attorney for Appellant
                          TABLE OF CONTENTS

                                                                        Page

Table of Contents                                                       i

Index of Authorities                                                    ii

Identities of Trial Court and Parties                                   1

Statement Regarding Oral Argument                                       2

Statement of the Case                                                   3

Statement of the Procedural History of the Case                         4

Ground of Review                                                        4
            The record in this case contains no evidence, or merely a
     “modicum” of evidence, probative of elements of the offense
     or, in the alternative, the evidence conclusively establishes a
     reasonable doubt that DeLoach was guilty of the offense of
     evading, and the Court of Appeals erred in holding otherwise.
     See Jackson, 443 U.S. at 314, 318 n. 11, 320, 99 S. Ct. at 2786,
     2789 n. 11, 61 L. Ed. 2d 560 (1979); see also Laster v. State,
     275 S.W.3d 512, 517 (Tex. Crim. App. 2007).

Summary of the Argument                                                 4

Background/Statement of Pertinent Evidence                              5

Argument                                                                8

Prayer                                                                  11

Certificate of Service and Compliance with Rule 9                       11




                                        i
                         INDEX OF AUTHORITIES

Authorities                                                     Page

              UNITED STATES SUPREME COURT cases

Jackson v. Virginia                                             8,9,10
     443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979)


                   Texas Court of Criminal Appeals cases

Baines v. State                                                     8
     418 S.W.3d 663 (Tex. App. – Texarkana 2010, pet. ref’d)

Brooks v. State                                                     8
     323 S.W.3d 893 (Tex. Crim. App. 2010)

Laster v. State                                                     9
      275 S.W.3d 512 (Tex. Crim. App. 2007)

Williams v. State                                                  10
      235 S.W.3d 742(Tex. Crim. App. 2007)


                                Statutes

TEX. PENAL CODE §§38.04(a), (b) (1) and 12.425(a) (West 2012)       6,8




                                      ii
                  IDENTITY OF TRIAL COURT AND PARTIES TO

THE HONORABLE COURT OF APPEALS:

       NOW COMES Allen Maroyd DeLoach, appellant, who would show the

Court that the trial court and interested parties herein are as follows:

       HON. JOE CARROLL (Ret.), Judge Presiding, 27th Judicial              District

Court, Lampasas County, Texas.

       ALLEN MAROYD DeLOACH, appellant, TDCJ Number                        1830886,

Luther Unit, 1800 Luther Dr., Navasota, Texas 77863.

       JoANN SAN MIGUEL, trial attorney for appellant, 505 E. Third St., Ste.

102, Lampasas, Texas 76550.

       TIM COPELAND, appellate attorney for appellant, PO Box 399, Cedar

Park, Texas 78613.

       JOHN GREENWOOD, Lampasas County Assistant District Attorney, trial

and appellate attorney for appellee, the State of Texas, PO Box 1300, Lampasas,

Texas 76550.




Petition for Discretionary Review
Allen Maroyd DeLoach v. The State of Texas
No. 03-13-00049-CR                                                                1
                 STATEMENT REGARDING ORAL ARGUMENT

       Appellant believes the clarity of the issue in this case is such that oral

argument would add nothing.




Petition for Discretionary Review
Allen Maroyd DeLoach v. The State of Texas
No. 03-13-00049-CR                                                                  2
                           PD No.

                     IN THE COURT OF CRIMINAL APPEALS
                              AT AUSTIN, TEXAS


ALLEN MAROYD DeLOACH,                        §
        Appellant                            §
                                             §   CAUSE NO. O3-13-00049-CR
v.                                           §
                                             §   TRIAL COURT NO. 8931
THE STATE OF TEXAS,                          §
        Appellee                             §


                   PETITION FOR DISCRETIONARY REVIEW
                    FROM THE THIRD COURT OF APPEALS
                             AT AUSTIN, TEXAS


                     CHIEF JUSTICE JEFF ROSE, PRESIDING




TO THE HONORABLE COURT OF CRIMINAL APPEALS OF TEXAS:

                              STATEMENT OF THE CASE

       The trial court found Allen Maroyd DeLoach guilty of evading arrest with

two prior convictions for evading arrest and that he had been convicted of two

prior state jail felonies. See TEX. PENAL CODE §§38.04(a), (b) (1) and

12.425(a) (West 2012).           The trial court assessed his punishment at 10 years’

imprisonment.
Petition for Discretionary Review
Allen Maroyd DeLoach v. The State of Texas
No. 03-13-00049-CR                                                                  3
      STATEMENT OF THE PROCEDURAL HISTORY OF THE CASE

       The Third Court of Appeals at Austin, Texas, by Memorandum Opinion

dated February 19, 2015, affirmed DeLoach’s conviction and sentence. A copy of

that opinion is hereto attached as if fully incorporated herein at length.

                                 GROUND FOR REVIEW

       The record in this case contains no evidence, or merely a “modicum” of

evidence, probative of elements of the offense or’ in the alternative, the evidence

conclusively establishes a reasonable doubt that DeLoach was guilty of the offense

of evading, and the Court of Appeals erred in holding otherwise. See Jackson, 443
U.S. at 314, 318 n. 11, 320, 99 S. Ct. at 2786, 2789 n. 11, 61 L. Ed. 2d 560 (1979);

see also Laster v. State, 275 S.W.3d 512, 517 (Tex. Crim. App. 2007).

                           SUMMARY OF THE ARGUMENT

       No evidence or only a modicum of evidence supports the conclusion that

DeLoach must have intentionally fled from a person whom he knew to be a peace

officer lawfully attempting to arrest or detain him, and the Court of Appeals erred

in reaching the contrary view.

         BACKGROUND/STATEMENT OF PERTINENT EVIDENCE



Petition for Discretionary Review
Allen Maroyd DeLoach v. The State of Texas
No. 03-13-00049-CR                                                                 4
       Deputies in the Lampasas County Sheriff’s Department believed that

DeLoach evaded arrest in the late night hours of April 1, 2012, and on the

following morning secured a warrant for his arrest. Deputy Chris McMillian

testified that on April 2 he was driving an unmarked Ford Explorer when he visited

with a Mr. Dubose hoping to get a lead on DeLoach’s whereabouts. (R.R. 2, p.

82). As McMillian was driving away from Dubose’s office, he testified that he

saw DeLoach walking up to the office across the parking lot. As they passed each

other, McMillian said DeLoach saw him and then “…turned around and went back

to the vehicle he got out of”. (R.R. 2, p. 82). McMillian said he followed the

vehicle down the street until it turned into the Ford car dealership where “[he]

activated his red and blue lights mounted on the grill of his unmarked Explorer.”

(R.R. 2, p. 83). McMillian said that he could not remember whether he activated

his lights as the vehicle turned into the parking lot or until both his and the other

vehicle were already in the parking lot. (R.R. 2, p. 84). When the vehicles came to

a stop, McMillion said that he stood next to his opened car door trying to call for

back-up on his radio as DeLoach exited the passenger side of the other car.

McMillian said he called out to DeLoach by his first name, “Allen,” that DeLoach

looked at him and then “took off running towards the creek.” (R.R. 2, p. 85).

McMillian said that he yelled at DeLoach to stop, but did not remember whether he

identified himself as a police officer. (R.R. 2, p. 86). McMillian testified that he
Petition for Discretionary Review
Allen Maroyd DeLoach v. The State of Texas
No. 03-13-00049-CR                                                                  5
 was not wearing a police uniform, but he was wearing his gun and badge. (R.R. 2,

p. 86). DeLoach, he said, never looked back as he ran off. McMillian did not give

immediate chase, he said, because he stopped to detain and ID the driver of the

truck in which DeLoach had been a passenger. (R.R. 2, p. 86).

        Ken Cornwall testified that on April 2, while on their way to work, his

 passenger DeLoach asked him to stop at Dubose’s office. (R.R. 2, p. 63). After

 that stop, Cornwall said that they headed to the Ford house so Cornwall could have

 his car inspected. (R.R. 2, p. 63). Once he turned into the Ford       dealership,

 Cornwall said he noticed a police vehicle behind him, and he believed that he

 commented on that fact to DeLoach. (R.R. 2, pp. 64-65). When Cornwall stopped,

 he said that DeLoach got out and “went toward the wooded area.” (R.R. 2, p. 64).

 Cornwall did not see him running in that direction because his attention was

 focused on Officer McMillian who told him to “wait there” or “something of that

 nature.” (R.R. 3, p. 64). Then, Cornwall said, McMillian approached him, asked

 for ID and then about his passenger. (R.R. 2, p. 64). By that time, Cornwall said,

 DeLoach had disappeared into the woods. (R.R. 2, pp. 86-87).

                        COURT OF APPEALS’ DECISION
        The Court of Appeals concluded that the evidence was sufficient to support

 DeLoach’s conviction for evading arrest because a reasonable trier of fact could

 have found that DeLoach intentionally fled from a person whom he knew to be a
 Petition for Discretionary Review
 Allen Maroyd DeLoach v. The State of Texas
 No. 03-13-00049-CR                                                               6
 peace officer lawfully attempting to arrest or detain        him.    It reached that

 conclusion because:

●               the driver of the car in which DeLoach was a passenger told

DeLoach there was a police vehicle behind them as they turned into a car

dealership. (Slip op. at 5).

●               when DeLoach got out of his vehicle and looked back at the

Sheriff’s deputy who had pulled in behind the car in which he was a

passenger, the deputy was wearing a badge and gun (even though the deputy

was otherwise not in uniform)and his red and blue lights were flashing. (Slip

op. at 5).




        ●       the deputy called DeLoach by name and yelled at him to stop.

                (Slip op. at 6).

        ●       the deputy had lawful authority to arrest or detain DeLoach

                because the deputy testified that he had a warrant. (Slip op. at

                6).

                                              ARGUMENT



 Petition for Discretionary Review
 Allen Maroyd DeLoach v. The State of Texas
 No. 03-13-00049-CR                                                                 7
               As noted by the Court of Appeals, to prove that DeLoach committed

the offense of evading arrest-prior conviction under section 38.04(b)(1) of the

Texas Penal Code, the state had the burden to show beyond a reasonable doubt

that (1) DeLoach, (2) intentionally fled, (3) from a person whom he knew to be a

peace officer, (4) who was attempting lawfully to arrest or detain him, and (5)

DeLoach had previously been convicted under section 38.04, Tex. Penal       Code

§38.04(a), (b)(1); see also Baines v. State, 418 S.W.3d 663, 670 (Tex. App. –

Texarkana 2010, pet. ref’d) (listing elements of offense). In reviewing the

sufficiency of the evidence to prove each of those elements in this case, the Court

of Appeals was required to view all the evidence in the light most favorable to the

verdict to determine whether any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt. See Jackson v.

Virginia, 443 U.S. 307, 315-16, 99 S. Ct. 2781, 2786-87, 61 L. Ed. 2d 560    (1979);

Brooks v. State, 323 S.W.3d 893, 899 (Tex. Crim. App. 2010) (plurality op.). The

reviewing court could have held the evidence to be insufficient under the Jackson

standard in two circumstances: (1) the record contained no evidence, or merely a

“modicum” of evidence, probative of an element of the offense, or (2) the evidence

conclusively established a reasonable doubt. See Jackson, 443 U.S. at 314, 318 n.

11, 320, 99 S. Ct. at 2786, 2789 n. 11, 789; see also Laster v. State, 275 S.W.3d
512, 517 (Tex. Crim. App. 2007).
Petition for Discretionary Review
Allen Maroyd DeLoach v. The State of Texas
No. 03-13-00049-CR                                                               8
       Here, the appellate court determined that a reasonable trier of fact could

have found each element of DeLoach’s offense beyond a reasonable doubt, but it

did so only by assuming some facts that could not be reasonably inferred from the

evidence that was presented at trial. The Court of Appeals writes in support of its

decision that the driver of the vehicle in which DeLoach was a passenger told

DeLoach that there was a police vehicle behind them as they turned into a

dealership. (Slip op. at 5). However, there is no evidence to indicate that DeLoach

heard that statement…if it was made. The Court of Appeals also writes that when

DeLoach exited the vehicle and looked back at the deputy who was exiting his car,

the deputy was wearing a badge and gun and his red and blue lights were flashing.

(Slip. op. at 5). From that evidence, the Court of Appeals makes a number of

assumptions that may or may not be true. First, the Court concludes that a fact

finder could reasonably infer that DeLoach saw the deputy’s badge or gun though

there is no evidence for that inference. (Slip op. at 4). Then, in its review of the

sufficiency of the evidence, the Court of Appeals follows that assumption with

another—that the fact finder could infer that somehow DeLoach must have known

an officer was attempting to detain him instead of the driver of the vehicle in which

he was a passenger--just because the vehicle’s red and blue lights were flashing.

(Slip op. at 5). Moreover, while the Court writes that there is evidence that the

deputy called to DeLoach by name when DeLoach exited the car, the deputy did
Petition for Discretionary Review
Allen Maroyd DeLoach v. The State of Texas
No. 03-13-00049-CR                                                                 9
not testify how far he was from DeLoach when he called his name nor did he say

that he believed DeLoach ever heard him. (Slip op. at 6).

       In sum, the duty of a reviewing court is to ensure that the evidence presented

actually supports a conclusion that the defendant committed the crime. See

Williams v. State, 235 S.W.3d 742, 750 (Tex. Crim. App. 2007). Here, that

conclusion is reached by the Court of Appeals only by assuming facts inferred

from a mere modicum of evidence, if any at all. Under Jackson, that is

inappropriate. The evidence relied upon by the appellate court to uphold the trial

court’s finding does not support a conclusion that DeLoach committed the crime of

evading. For that reason, his conviction and sentence should be reversed.

                                             PRAYER

       WHEREFORE, DeLoach prays that this Court reverse the judgment of the

appellate court and enter an order of acquittal.

                                              COPELAND LAW FIRM
                                              P.O. Box 399
                                              Cedar Park, TX 78613
                                              Mobile/Text: 512.897.8196
                                              Fax: 512.215.8114
                                              Email: tcopeland14@yahoo.com

                                              By: /s/Tim Copeland
                                                     Tim Copeland
                                                     State Bar No. 04801500
                                                     Attorney for Appellant

Petition for Discretionary Review
Allen Maroyd DeLoach v. The State of Texas
No. 03-13-00049-CR                                                                 10
                        CERTIFICATE OF SERVICE AND OF
                           COMPLIANCE WITH RULE 9

       This is to certify that on March 16, 2015, a true and correct copy of the
above and foregoing document was served on the State Prosecuting Attorney, PO
Box 12405, Capitol Station, Austin, TX 78711, and on John Greenwood, Assistant
District Attorney of Lampasas County, P.O. Box 1300, Lampasas, Texas 76550, in
accordance with the Texas Rules of Appellate Procedure, and that this Petition for
Discretionary Review is in compliance with Rule 9 of the Texas Rules of Appellate
Procedure and that portion which must be included under Rule 9.4(i)(1) contains
1972 words.

                                             /s/ Tim Copeland
                                                  Tim Copeland




Petition for Discretionary Review
Allen Maroyd DeLoach v. The State of Texas
No. 03-13-00049-CR                                                              11
        TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 19, 2015



                                     NO. 03-13-00049-CR



                               Allen Maroyd Deloach, Appellant

                                                v.

                                  The State of Texas, Appellee




          APPEAL FROM 27TH DISTRICT COURT OF LAMPASAS COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                   AFFIRMIED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties' arguments, the Court holds that there was no reversible error in the

trial court's judgment. Therefore, the Court affirms the trial Court's judgment of conviction.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-13-00049-CR



                                  Allen Maroyd Deloach, Appellant

                                                   v.

                                     The State of Texas, Appellee



     FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT
            NO. 8931, HONORABLE JOE CARROLL, JUDGE PRESIDING



                               J\'I E M O R A N D U M O P I N I O N


                 Following a bench trial, the trial court found appellant Allen Maroyd Deloach guilty

of evading arrest with a prior conviction of evading arrest, a state jail felony. See Tex. Penal Code

§ 38.04(b)(l). The trial court also found that Deloach had been convicted of two prior state jail

felonies and that his offense was therefore punishable as a third-degree felony. See id. § 12.425(a).

The trial court assessed punishment at 10 years' imprisonment. In two points of error on appeal,

Deloach contends that the evidence is insufficient to support his conviction. We will affirm the trial

court's judgment.


                                           BACKGROUND

                 On April 1, 2012, a deputy with the Lampasas County Sheriff s Office attempted

to stop a truck that he had observed speeding. 1 When the truck eventually pulled over, the driver


        1
            The facts recited herein are taken from the testimony and exhibits admitted at trial.
of the truck, whom the officer believed to be Deloach, fled on foot and eluded the officer. On

April 2, Chris McMillian, another Lampasas County sheriff's deputy, began following a vehicle in

which Deloach was the passenger. After the vehicle pulled into a car dealership and stopped,

Deputy McMillian and Deloach both got out of their vehicles. McMillian later testified at trial that

although he ordered Deloach to stop because he had a warrant for Deloach' s arrest, Deloach ran

into a wooded area.

                Deloach was indicted for two offenses, one involving the April 1 incident and the

other involving the April 2 incident. Following a bench trial, the trial court found him guilty of the

April 2 offense but not guilty of the April 1 offense.


                                             DISCUSSION

Standard of review

                In two points of error, Deloach challenges the factual and legal sufficiency of the

evidence supporting his conviction.' However, the court of criminal appeals has instructed courts

to apply only one standard in reviewing whether the evidence is sufficient to support each

element of a criminal offense that the State is required to prove beyond a reasonable doubt.

Brooks v. State, 323 S.W.3d 893, 895 (Tex. Crim. App. 2010) (plurality op.); see also Matlock v.

State, 392 S.W.3d 662, 667 (Tex. Crim. App. 2013) (under Brooks, courts use single standard

when reviewing "the sufficiency of the evidence establishing the elements of a criminal offense

for which the State has the burden of proof '); Tretter v. State, No. 03-12-00034-CR, 2014 WL
3893016, at *l n. l (Tex.




       2
           The State did not file a brief in this appeal.

                                                     2
App.-Austin Aug. 7, 2014, pet. ref d) (mem. op., not designated for publication) (citing Brooks

for the proposition that "appellate courts no longer employ distinct legal and factual sufficiency

standards when reviewing sufficiency of evidence to sustain criminal conviction"). Under this

standard, which the United States Supreme Court articulated in Jackson v. Virginia, 443 U.S. 307

(1979), "an appellate court must view the evidence in the light most favorable to the verdict and

dete1mine whether any rational trier of fact could have found each essential element of the offense

beyond a reasonable doubt." Schneider v. State, 440 S.W.3d 839, 841 (Tex. App.-Austin 2013,

pet. ref d) (mem. op.); see also Jackson , 443 U.S. at 319. We must assume that the trier of fact

resolved conflicts in the testimony, weighed the evidence, and drew reasonable inferences in a

manner supporting the verdict. See Jackson, 443 U.S. at 319. Moreover, in our review, direct and

circumstantial evidence are treated equally. Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App.

2007). Finally, in a bench trial, the trial court "is the sole judge of the credibility of the witnesses

and may accept or reject any part or all of the testimony given by State or defense witnesses."

Johnson v. State, 571 S.W.2d 170, 173 (Tex. Crim. App. 1978); see also Joseph v. State, 897
S.W.2d
374, 376 (Tex. Crim. App. 1995).

                To prove that Deloach committed the offense of evading arrest-prior conviction

under section 38.04(b)(l ) of the Texas Penal Code, the State had the burden to show beyond a

reasonable doubt that (1) Deloach, (2) intentionally fled, (3) from a person whom he knew to be a

peace officer, (4) who was attempting lawfully to arrest or detain him, and (5) Deloach had

previously been convicted under section 38.04. Tex. Penal Code § 38.04(a), (b)(l); see also Baines

v. State, 418 S.W.3d 663, 670 (Tex. App.-Texarkana 2010, pet. ref d) (listing elements of offense)



                                                   3
We understand Deloach to be challenging on appeal the sufficiency of the evidence supporting

every element except the first (the defendant's identity) and the fifth (the prior evading-arrest

conviction). We must therefore determine whether a reasonable trier of fact could have found each

of the three remaining elements beyond a reasonable doubt.


Analysis

               Deputy McMillian testified at trial to the following facts. On April 2, McMillian

visited the office of a Mr. Dubose, who was in the process of selling the truck involved in the April 1

incident to Deloach. While parked in front of Dubose's door, McMillian observed Deloach

approaching the office. Deloach made eye contact with McMillian and then returned to the vehicle

he had arrived in and entered the passenger-side door. The vehicle drove off and McMillian, who

had a warrant for Deloach's arrest, followed it in his unmarked police vehicle. Although McMillian's

vehicle bore no police insignia, it was equipped with red and blue lights mounted on the grille that

flashed when activated.

               Deputy McMillian followed the vehicle into a car dealership, and both vehicles

stopped. McMillian testified that he activated his red and blue lights, although he could not

remember whether he did this as the suspect vehicle was entering the dealership or after both

vehicles were already in the parking lot. McMillian then stepped out of his vehicle and saw

Deloach get out of the passenger's side of the vehicle he had followed. McMillian called out to

Deloach using Deloach's first name, and Deloach looked at him and then ran into a wooded area as

McMillian yelled for him to stop. McMillian was wearing a badge and gun but no uniform.




                                                  4
               As Deloach fled, the driver of the vehicle got out and began to leave, so

McMillian asked him to identify himself. The driver identified himself as Ken Cornwell. At trial,

Cornwell testified that he had driven Deloach to Dubose's office and had then gone to the

dealership to make an appointment to have Cornwell 's vehicle examined. Cornwell testified

that he had noticed a police vehicle behind him as he turned into the dealership and that he had

mentioned it to Deloach. According to Cornwell, Deloach got out of the car and said, "I have to

go," or something similar. Cornwell testified that Deloach went toward the woods, although he

could not recall whether Deloach was walking or running.

               Viewing the evidence in the light most favorable to the verdict, we conclude that the

evidence is sufficient to support Deloach' s conviction because a reasonable trier of fact could have

found that Deloach intentionally fled from a person whom he knew to be a peace officer lawfully

attempting to arrest or detain him. Cornwell told Deloach that there was a police vehicle behind

them as they turned into the dealership. When Deloach got out of the vehicle and looked back at

McMillian, McMillian was wearing a badge and gun and his red and blue lights were

flashing. Although McMillian was not in unifo1m and his vehicle was unmarked, based on

the evidence before it, the trial court as finder of fact could have reasonably determined that

Deloach knew that McMillian was a peace officer. See State v. Garcia-Cantu, 253 S.W.3d 236,

245 n.43 (Tex. Crim. App. 2008) (use of police emergency lights constitutes show of authority);

Gilbert v. State, 874 S.W.2d 290, 295 (Tex. App.-Houston [1st Dist.] 1994, pet. ref d) (same);

see also Peavey v. State, 248 S.W.3d 455, 469 (Tex. App.-Austin 2008, pet. ref d) ("[Section]

38.04 did not require the State to prove, for example . . . that the officer was uniformed and

prominently displaying a badge,



                                                 5
Or if the officer was operating a vehicle that the vehicle was appropriately marked as an official

police vehicle.").

                        Moreover, the trial court could have reasonably found that Deloach knew that

McMillian was attempting to arrest or detain him because McMillian called to Deloach by name and

    yelled at him to stop. The trial court heard testimony that despite having seen McMillian pull up

     behind him, get out of his car, and call to him, Deloach intentionally fled by running away from

  McMillian into a wooded area. Finally, the trial court could have reasonably found that McMillian

   had lawful authority to arrest or detain Deloach because McMillian testified that he had a warrant.

                 Because we conclude that the evidence is sufficient to support Deloach' s conviction,

we overrule Deloach's two points of error.


                                           CONCLUSION

                Having overruled both of Deloach's points of error, we affirm the judgment of

conviction.




                                               Scott K. Field, Justice

Before Justices Puryear, Pemberton, and Field

Affirmed

Filed: February 19, 2015

Do Not Publish




                                                  6